DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/06/2022 has been entered.
3.	Applicant's amendment and response received 10/06/2022, responding to the 07/15/2022 Office Action provided in the rejections of claims 1, 3-15 and 17-21, wherein at least independent claims 1, 7 and 15 have been amended, and claim 22 has been added.  Claims 1, 3-15 and 17-22 remain pending in the application; which has been fully considered by the Examiner.
Response to Arguments 
4.	Applicant’s arguments with respect to newly amended independent claims 1, 7 and 15 and claims 3-6, 8-14 and 17-22 on pages 6-11 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection- see Mahmoud (Art newly made of record) as applied below, as they further teach such use.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1, 3-10, 15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seminario, U.S. Patent No. 10,430,263 in view of El_Haj-mahmoud  et al., US  2006/0282652 (hereinafter Mahmoud).
 In regards to claim 1, Seminario teaches:
An electronic device comprising: (column 66, lines 40-50, see in either of the two embodiments described above (i.e., where multiple different versions of a firmware are stored in a memory of the IED and/or where multiple identical copies of the same version of the firmware are stored in the memory of the IED), if the processor determines that none of the stored copies of the firmware pass the checksum comparison, the processor may be configured to automatically retrieve (e.g., via updater program 2152) a desired version of the firmware (being either the same version or a different version than the one tested by the processor) from another computing device).  
a non-transitory, non-volatile memory storing a plurality of copies of at least one version of a same firmware of the device (Fig. 1, Non-Volatile Memory {flash and compact flash} #20), CPU #50, Bo0t Flash 51, Run Flash 53) and (column 67, lines 7-13, see The IED 10 is configured such that when a new version of a firmware is downloaded (e.g., via updater program 2152) by CPU 10, the new version of the firmware (and, in some embodiment, several copies of the new version of the firmware) is stored along with previous versions of the firmware in non-volatile memory 20).    
a central processing unit communicatively coupled to the memory (Fig. 1, Non-Volatile Memory {flash and compact flash} #20), CPU #50, Bo0t Flash 51, Run Flash 53) and (column 8, line 64 – column 9, line 2, see in one embodiment, the FPGA 80 is internally comprised of two dual port memories to facilitate the various functions. In some embodiments, IED 10 further includes watchdog component 17, boot flash 51, and run flash 53, where boot flash 51 and run flash 53 may be included in CPU 50). 
each of each of the copies of the same firmware is configured to cause the central processing unit to execute an operation of the device according to a trusted platform module (TPM) standard (column 65, lines 48-55, see a processor of the IED, such as IED 10 or 110, stores, at manufacturing time, at least three identical copies of the firmware on a memory of the IED The processor of the IED may be configured to compute a checksum for each copy of the firmware to determine if each copy has a good or valid checksum based on a comparison of the computed checksum for each copy to a stored checksum value in a memory of the IED In one embodiment, the processor is configured to use the first copy of the firmware that the processor of the IED determines has a good or valid checksum based on a comparison to the stored checksum).
Seminario doesn’t explicitly teach:
However, Mahmoud teaches such use: (p. 4, 2nd column, lines 5-9, see the system for identifying at least one bootable USB device coupled to a computer system of claim 7, wherein the copy of the BIOS and the BIOS boot order table containing the four-byte signature for each bootable USB device are stored in the same non-volatile storage unit). 
Seminario and Mahmoud are analogous art because they are from the same field of endeavor, secured firmware.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Seminario and Mahmoud before him or her, to modify the system of Seminario to include the teachings of Mahmoud, as a system for identifying bootable devices, and accordingly it would enhance the system of Seminario, which is focused on updating firmware, because that would provide Seminario with the ability to utilize storage of non-volatile memory, as suggested by Mahmoud (p. 4, 2nd column, lines 5-9, p. 3, [0021]).  

   In regards to claim 3, Seminario teaches:
the memory further comprises a program for starting the device, and wherein the program is configured to cause the central processing unit to execute a verification of a validity and execution of at least one of the copies (column 66, lines 56-61, see in one embodiment of the present disclosure, a boot firmware or other firmware is installed on the IED to test the sanity, integrity, and/or authenticity of the run firmware (program and data areas) during a boot up or start up mode of the IED before control of the IED is passed to the run firmware).

   In regards to claim 4, Seminario teaches:
the memory comprises a value indicating a copy selected from among the copies (column 65, lines 46-58, see a processor of the IED, such as IED 10 or 110, stores, at manufacturing time, at least three identical copies of the firmware on a memory of the IED The processor of the IED may be configured to compute a checksum for each copy of the firmware to determine if each copy has a good or valid checksum based on a comparison of the computed checksum for each copy to a stored checksum value in a memory of the IED In one embodiment, the processor is configured to use the first copy of the firmware that the processor of the IED determines has a good or valid checksum based on a comparison to the stored checksum).

   In regards to claim 5, Seminario teaches:
the selected copy corresponds to a most recent version of the firmware (column 82, lines 29-36, see in one embodiment, the boot firmware in boot flash 51 is configured to test the versions of the run firmware stored in non-volatile memory 20 in reverse chronological order, i.e., first the run firmware in Slot 2 is tested, then the run firmware in Slot 1, and then the run firmware in Slot 0. In this way, IED 10 can determine the latest known good run firmware).

   In regards to claim 6, Seminario teaches:
the memory further comprises a common file system accessible to each of the copies (column 32, lines 41-46, see it is to be appreciated that the use of a long term data storage, called a Data File, may be configured such that the format of that file is in a common format, such that each application that wants to use that file can easily be implemented. In one implementation, a formatting application formats the data and/or data file into a common format).

   In regards to claim 7, Seminario teaches:
A method of operating an electronic device having a non-volatile memory containing a plurality of copies of at least one version of a same firmware of the device(Fig. 1, Non-Volatile Memory {flash and compact flash} #20), CPU #50, Bo0t Flash 51, Run Flash 53) and (column 67, lines 7-13, see The IED 10 is configured such that when a new version of a firmware is downloaded (e.g., via updater program 2152) by CPU 10, the new version of the firmware (and, in some embodiment, several copies of the new version of the firmware) is stored along with previous versions of the firmware in non-volatile memory 20).    
determining that a first copy of the copies of the same firmware is valid and corresponds to a most recent version of valid copies (column 65, lines 48-55, see a processor of the IED, such as IED 10 or 110, stores, at manufacturing time, at least three identical copies of the firmware on a memory of the IED The processor of the IED may be configured to compute a checksum for each copy of the firmware to determine if each copy has a good or valid checksum based on a comparison of the computed checksum for each copy to a stored checksum value in a memory of the IED In one embodiment, the processor is configured to use the first copy of the firmware that the processor of the IED determines has a good or valid checksum based on a comparison to the stored checksum).
executing the first copy of the copies to cause an operation of the device according to a trusted platform module (TPM) standard (column 65, lines 48-55, see a processor of the IED, such as IED 10 or 110, stores, at manufacturing time, at least three identical copies of the firmware on a memory of the IED The processor of the IED may be configured to compute a checksum for each copy of the firmware to determine if each copy has a good or valid checksum based on a comparison of the computed checksum for each copy to a stored checksum value in a memory of the IED In one embodiment, the processor is configured to use the first copy of the firmware that the processor of the IED determines has a good or valid checksum based on a comparison to the stored checksum).
Seminario doesn’t explicitly teach:
the method comprising: storing, in the non-volatile memory, for each copy of the at least one version of the same firmware, an integrity signature for checking a validity of the copy.
However, Mahmoud teaches such use: (p. 4, 2nd column, lines 5-9, see the system for identifying at least one bootable USB device coupled to a computer system of claim 7, wherein the copy of the BIOS and the BIOS boot order table containing the four-byte signature for each bootable USB device are stored in the same non-volatile storage unit).
Seminario and Mahmoud are analogous art because they are from the same field of endeavor, secured firmware.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Seminario and Mahmoud before him or her, to modify the system of Seminario to include the teachings of Mahmoud, as a system for identifying bootable devices, and accordingly it would enhance the system of Seminario, which is focused on updating firmware, because that would provide Seminario with the ability to utilize storage of non-volatile memory, as suggested by Mahmoud (p. 4, 2nd column, lines 5-9, p. 3, [0021]).  

   In regards to claim 8, Seminario teaches:
each of the valid copies is capable of causing, when executed by the device, the operation of the device according to the TPM standard (column 65, lines 48-55, see a processor of the IED, such as IED 10 or 110, stores, at manufacturing time, at least three identical copies of the firmware on a memory of the IED The processor of the IED may be configured to compute a checksum for each copy of the firmware to determine if each copy has a good or valid checksum based on a comparison of the computed checksum for each copy to a stored checksum value in a memory of the IED In one embodiment, the processor is configured to use the first copy of the firmware that the processor of the IED determines has a good or valid checksum based on a comparison to the stored checksum).

   In regards to claim 9, Seminario teaches: 
comprising replacing a copy which, among the copies, is non-valid, with another copy which, among the copies, is valid (column 66, lines 40-50, see in either of the two embodiments described above (i.e., where multiple different versions of a firmware are stored in a memory of the IED and/or where multiple identical copies of the same version of the firmware are stored in the memory of the IED), if the processor determines that none of the stored copies of the firmware pass the checksum comparison, the processor may be configured to automatically retrieve (e.g., via updater program 2152) a desired version of the firmware (being either the same version or a different version than the one tested by the processor) from another computing device).

   In regards to claim 10, Seminario teaches:
replacing one of the copies with another one of the copies corresponding to a more recent version than that of the replaced copy (column 4, lines 63-67, see in one embodiment, an update module 1410 is provided to automatically query an external server for updates, and if there are any updates available, download and update those applications. In one embodiment, the IED is configured to have an application on the device, which periodically checks the external server for new updates. If an update is found, it could download the update, and replace the application being updated). 

   In regards to claim 15, Seminario teaches:
An electronic component comprising: a package; a central processing unit disposed in the package; a non-volatile memory disposed in the package and communicatively coupled to the central processing unit (Fig. 1, Non-Volatile Memory {flash and compact flash} #20), CPU #50, Bo0t Flash 51, Run Flash 53) and (column 8, line 64 – column 9, line 2, see in one embodiment, the FPGA 80 is internally comprised of two dual port memories to facilitate the various functions. In some embodiments, IED 10 further includes watchdog component 17, boot flash 51, and run flash 53, where boot flash 51 and run flash 53 may be included in CPU 50). 
a plurality of copies of at least one version of a same firmware of the device, stored in the non-volatile memory (Fig. 1, Non-Volatile Memory {flash and compact flash} #20), CPU #50, Bo0t Flash 51, Run Flash 53) and (column 67, lines 7-13, see The IED 10 is configured such that when a new version of a firmware is downloaded (e.g., via updater program 2152) by CPU 10, the new version of the firmware (and, in some embodiment, several copies of the new version of the firmware) is stored along with previous versions of the firmware in non-volatile memory 20).    
each of the copies of the same firmware is configured to cause the central processing unit to execute an operation of the electronic component according to a trusted platform module (TPM) standard (column 65, lines 48-55, see a processor of the IED, such as IED 10 or 110, stores, at manufacturing time, at least three identical copies of the firmware on a memory of the IED The processor of the IED may be configured to compute a checksum for each copy of the firmware to determine if each copy has a good or valid checksum based on a comparison of the computed checksum for each copy to a stored checksum value in a memory of the IED In one embodiment, the processor is configured to use the first copy of the firmware that the processor of the IED determines has a good or valid checksum based on a comparison to the stored checksum).
Seminario doesn’t explicitly teach:
for each copy of the at least one version of the same firmware, an integrity signature, stored in the non-volatile memory, for checking a validity of the copy. 
However, Mahmoud teaches such use: (p. 4, 2nd column, lines 5-9, see the system for identifying at least one bootable USB device coupled to a computer system of claim 7, wherein the copy of the BIOS and the BIOS boot order table containing the four-byte signature for each bootable USB device are stored in the same non-volatile storage unit).
Seminario and Mahmoud are analogous art because they are from the same field of endeavor, secured firmware.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Seminario and Mahmoud before him or her, to modify the system of Seminario to include the teachings of Mahmoud, as a system for identifying bootable devices, and accordingly it would enhance the system of Seminario, which is focused on updating firmware, because that would provide Seminario with the ability to utilize storage of non-volatile memory, as suggested by Mahmoud (p. 4, 2nd column, lines 5-9, p. 3, [0021]).  

   In regards to claim 17, Seminario teaches:
 the memory further comprises a program for starting the electronic component, the program configured to cause the central processing unit to execute a verification of a validity and execution of at least one of the copies (column 66, lines 56-61, see in one embodiment of the present disclosure, a boot firmware or other firmware is installed on the IED to test the sanity, integrity, and/or authenticity of the run firmware (program and data areas) during a boot up or start up mode of the IED before control of the IED is passed to the run firmware).

	   In regards to claim 18, Seminario teaches:
the memory comprises a value indicating a copy selected from among the copies (column 65, lines 46-58, see a processor of the IED, such as IED 10 or 110, stores, at manufacturing time, at least three identical copies of the firmware on a memory of the IED The processor of the IED may be configured to compute a checksum for each copy of the firmware to determine if each copy has a good or valid checksum based on a comparison of the computed checksum for each copy to a stored checksum value in a memory of the IED In one embodiment, the processor is configured to use the first copy of the firmware that the processor of the IED determines has a good or valid checksum based on a comparison to the stored checksum).

   In regards to claim 19, Seminario teaches:
the selected copy corresponds to a most recent version of the firmware (column 82, lines 29-36, see in one embodiment, the boot firmware in boot flash 51 is configured to test the versions of the run firmware stored in non-volatile memory 20 in reverse chronological order, i.e., first the run firmware in Slot 2 is tested, then the run firmware in Slot 1, and then the run firmware in Slot 0. In this way, IED 10 can determine the latest known good run firmware).

   In regards to claim 20, Seminario teaches:
 the memory further comprises a common file system accessible to each of the copies (column 32, lines 41-46, see it is to be appreciated that the use of a long term data storage, called a Data File, may be configured such that the format of that file is in a common format, such that each application that wants to use that file can easily be implemented. In one implementation, a formatting application formats the data and/or data file into a common format).

   In regards to claim 22, Seminario teaches:
the non-transitory, non-volatile memory is a flash memory (Fig. 1, Non-Volatile Memory {flash and compact flash} #20), CPU #50, Bo0t Flash 51, Run Flash 53) and (column 8, line 64 – column 9, line 2, see in one embodiment, the FPGA 80 is internally comprised of two dual port memories to facilitate the various functions. In some embodiments, IED 10 further includes watchdog component 17, boot flash 51, and run flash 53, where boot flash 51 and run flash 53 may be included in CPU 50). 
 
7.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seminario in view of Mahmoud in view of Liang, US 2014/0331033.
In regards to claim 7, the rejections above are incorporated respectively.
   In regards to claim 11, Seminario teaches:
receiving, by the device, an additional copy of the firmware (column 66, lines 40-50, see in either of the two embodiments described above (i.e., where multiple different versions of a firmware are stored in a memory of the IED and/or where multiple identical copies of the same version of the firmware are stored in the memory of the IED), if the processor determines that none of the stored copies of the firmware pass the checksum comparison, the processor may be configured to automatically retrieve (e.g., via updater program 2152) a desired version of the firmware (being either the same version or a different version than the one tested by the processor) from another computing device).  
Seminario and Mahmoud, in particular Seminario doesn’t explicitly teach:
values depending on a future position of the additional copy in the memory are replaced with a same predefined value; and receiving, by the device, dependent values for each position of the copies in the memory.
However, Liang teaches such use: (p. 1, [0006], see to reduce the size of the storage apparatus and have the firmware code updated/modified easily, in current technology, it has been designed to directly store the firmware code into the flash memory module of the memory storage apparatus, and the firmware code is loaded into the static random access memory (SRAM) of the flash memory controller when the flash memory controller is turned on). 
Seminario, Mahmoud and Liang are analogous art because they are from the same field of endeavor, secured firmware.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Seminario, Mahmoud and Liang before him or her, to modify the system of Seminario and Mahmoud, in particular Seminario, to include the teachings of Liang, as a firmware code load method, and accordingly it would enhance the system of Seminario, which is focused on updating firmware, because that would provide Seminario with the ability to utilize the same erasable memory, as suggested by Liang (p. 1, [0006], p. 8, [0097]).  

   In regards to claim 14, Seminario and Mahmoud, in particular Seminario doesn’t explicitly teach:
the predefined value has all of its bits equal to a memory erase value.
However, Liang teaches such use: (p. 1, [0006], see to reduce the size of the storage apparatus and have the firmware code updated/modified easily, in current technology, it has been designed to directly store the firmware code into the flash memory module of the memory storage apparatus, and the firmware code is loaded into the static random access memory (SRAM) of the flash memory controller when the flash memory controller is turned on). 
Seminario, Mahmoud and Liang are analogous art because they are from the same field of endeavor, secured firmware.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Seminario, Mahmoud and Liang before him or her, to modify the system of Seminario and Mahmoud, in particular Seminario, to include the teachings of Liang, as a firmware code load method, and accordingly it would enhance the system of Seminario, which is focused on updating firmware, because that would provide Seminario with the ability to utilize the same erasable memory, as suggested by Liang (p. 1, [0006], p. 8, [0097]).  

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seminario in view of Mahmoud in view of Liang, US 2014/0331033 in view of Hatambeiki US Patent No. 9,167,288.  
In regards to claims 7 and 11, the rejections above are incorporated accordingly. 
   In regards to claim 12, Seminario teaches:
replacing at least one of the copies with the additional copy (column 66, lines 40-50, see in either of the two embodiments described above (i.e., where multiple different versions of a firmware are stored in a memory of the IED and/or where multiple identical copies of the same version of the firmware are stored in the memory of the IED), if the processor determines that none of the stored copies of the firmware pass the checksum comparison, the processor may be configured to automatically retrieve (e.g., via updater program 2152) a desired version of the firmware (being either the same version or a different version than the one tested by the processor) from another computing device).
Seminario, Mahmoud and Liang, in particular Seminario doesn’t explicitly teach:
restoring the dependent values corresponding to the position of the additional copy.
However, Hatambeiki teaches such use: (column 6, lines 62-67, see after the original programming image of the secondary chip is backed-up to a target side memory so it can be retrieved after the firmware update of the main chip is done and the original firmware image or received firmware upgrade image as stored in the freed memory space is erased therefrom).
Seminario, Mahmoud, Liang and Hatambeiki are analogous art because they are from the same field of endeavor, secured firmware.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Seminario, Mahmoud, Liang and Hatambeiki before him or her, to modify the system of Seminario, Mahmoud and Liang, in particular Seminario, to include the teachings of Hatambeiki, as a system to optimize memory, and accordingly it would enhance the system of Seminario, which is focused on updating firmware, because that would provide Seminario with the ability to restore and fee memory, as suggested by Hatambeiki (column 6, lines 62-67, column 7, lines 12-30).      

9.	Claim 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seminario in view of Mahmoud in view of Liang, US 2014/0331033 in view of Steshenko et al., U.S. Patent No. 10,108,412 (hereinafter Steshenko). 
    In regards to claims 7 and 11, the rejections above are incorporated accordingly. 
   In regards to claim 13, Seminario teaches:
receiving the additional copy in compressed form (column 43, lines 9-14, see the transfer of the application may be further facilitated by compressing the update to the application being transferred from the external server to the IED. This would improve the speed of downloading the update, and reduce the required storage space on both the IED and the external server). 
Seminario, Mahmoud and Liang, in particular Seminario doesn’t explicitly teach:
decompressing the additional copy. 
However, Steshenko teaches such use: (column 14, lines 23-32, see in some embodiments, firmware update instructions 134 may include instructions for receiving a first portion of a plurality of compressed firmware update blocks, for example, from a merchant device 29.  In some embodiments, a merchant device 29 may receive compressed firmware update blocks from payment server 40, each of which includes a block of compressed instructions, that when decompressed (and processed in any other suitable manner as required, e.g., decrypted) comprise a firmware update for one or more components).
Seminario, Mahmoud, Liang and Steshenko are analogous art because they are from the same field of endeavor, secured firmware.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Seminario, Mahmoud, Liang and Steshenko before him or her, to modify the system of Seminario, Mahmoud and Liang, in particular Seminario, to include the teachings of Steshenko, as a method of firmware updates, and accordingly it would enhance the system of Seminario, which is focused on upgrading firmware, because that would provide Seminario with the ability to receive firmware updates, as suggested by Steshenko (column 14, lines 23-32, column 36, lines 46-55).      

   In regards to claim 21, Seminario, Mahmoud and Liang, in particular Seminario doesn’t explicitly teach:
receiving the dependent values in compressed form; and decompressing the dependent values.
However, Steshenko teaches such use: (column 14, lines 23-32, see in some embodiments, firmware update instructions 134 may include instructions for receiving a first portion of a plurality of compressed firmware update blocks, for example, from a merchant device 29.  In some embodiments, a merchant device 29 may receive compressed firmware update blocks from payment server 40, each of which includes a block of compressed instructions, that when decompressed (and processed in any other suitable manner as required, e.g., decrypted) comprise a firmware update for one or more components).
Seminario, Mahmoud, Liang and Steshenko are analogous art because they are from the same field of endeavor, secured firmware.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Seminario, Mahmoud, Liang and Steshenko before him or her, to modify the system of Seminario, Mahmoud and Liang, in particular Seminario, to include the teachings of Steshenko, as a method of firmware updates, and accordingly it would enhance the system of Seminario, which is focused on upgrading firmware, because that would provide Seminario with the ability to receive firmware updates, as suggested by Steshenko (column 14, lines 23-32, column 36, lines 46-55).   
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Cariello  		11,157,416  

Delker et al., 	US 9,098,368

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193